
	
		I
		111th CONGRESS
		1st Session
		H. R. 3124
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Ms. Fudge (for
			 herself, Mr. Massa,
			 Ms. Lee of California,
			 Mr. Loebsack,
			 Mr. Hare, Ms. Eddie Bernice Johnson of Texas,
			 Mr. Carson of Indiana,
			 Mr. Ellison,
			 Mr. Cleaver,
			 Mr. Payne,
			 Mr. Johnson of Georgia,
			 Ms. Watson,
			 Ms. Kilpatrick of Michigan,
			 Ms. Clarke,
			 Mr. Meeks of New York,
			 Mr. Watt, Ms. Corrine Brown of Florida,
			 Mr. Towns, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Veterans’ Affairs and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the use of improved health information
		  technology with respect to certain safety net health care
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Health Information Technology (IT)
			 Public Utility Act of 2009.
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Federal Consolidated Health Information
			 Technology Board established under section 3.
			(2)RPMSThe
			 term RPMS means the Resource and Patient Management System of the
			 Indian Health Service.
			(3)SecretaryThe
			 term Secretary means the Secretary of Veterans Affairs.
			(4)VistAThe
			 term VistA means the VistA software program utilized by the
			 Department of Veterans Affairs.
			3.Federal
			 Consolidated Health Information Technology Board
			(a)EstablishmentTo
			 facilitate the implementation of electronic health record systems among
			 safety-net health care providers (particularly small, rural providers) there
			 shall be established within the Office of the National Coordinator for Health
			 Information Technology of the Department of Health and Human Services, a
			 Federal Consolidated Health Information Technology Board.
			(b)Board of
			 directorsThe Board shall be administered by a board of directors
			 that shall be composed of the following individuals or their designees:
				(1)The
			 Secretary.
				(2)The Under
			 Secretary for Health of the Department of Veterans Affairs.
				(3)The Director of
			 the Indian Health Service.
				(4)The Secretary of
			 Defense.
				(5)The Secretary of
			 Health and Human Services.
				(6)The Director of
			 the Agency for Healthcare Research and Quality.
				(7)The Administrator
			 of the Health Resources and Services Administration.
				(8)The Chairman of
			 the Federal Communications Commission.
				(c)DutiesThe
			 Board shall—
				(1)provide ongoing
			 communication with existing VistA and RPMS user groups to ensure that there is
			 constant interoperability between such groups and to provide for the sharing of
			 innovative ideas and technology;
				(2)update VistA and
			 RPMS open source software (including health care provider-based electronic
			 health records, personal health records, and other software modules) on a
			 timely basis;
				(3)implement and
			 administer the 21st Century HIT Grant Program under section 4, including
			 providing for notice in the Federal Register as well as—
					(A)determining
			 specific health information technology grant needs based on health care
			 provider settings;
					(B)developing
			 benchmarks for levels of implementation in each year that 21st Century grant
			 funding is provided; and
					(C)providing ongoing
			 VistA and RPMS technical assistance to grantees under such program (either
			 through the provision of direct technical support or through the awarding of
			 competitive contracts to other qualified entities);
					(D)develop mechanisms
			 to integrate VistA and RPMS with records and billing systems utilized under the
			 Medicaid and State children's health insurance programs under titles XIX and
			 XXI of the Social Security Act (42 U.S.C. 1396 and 1397aa et seq.);
					(4)establish a
			 child-specific electronic health record, consistent with the parameters to be
			 set for child electronic health records as provided for in the American
			 Recovery and Reinvestment Act of 2009, to be used in the Medicaid and State
			 children's health insurance programs under titles XIX and XXI of the Social
			 Security Act, and under other Federal children’s health programs determined
			 appropriate by the board of directors;
				(5)develop and
			 integrate quality and performance measurement into the VistA and RPMS
			 modules;
				(6)integrate the 21st
			 Century HIT Grant Program under section 4 with the Federal Communications
			 Commission's Rural Health Care Pilot Program, with Department of Veterans
			 Affairs hospital systems, and with other Federal health information technology
			 health initiatives; and
				(7)carry out other
			 activities determined appropriate by the board of directors.
				(d)Annual
			 auditsThe Comptroller General of the United States shall
			 annually conduct an audit of the activities of the Board during the year and
			 submit the results of such audits to the appropriate committees of
			 Congress.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			4.21st Century
			 Health Information Technology (HIT) Grants
			(a)EstablishmentThe Board shall establish a grant program,
			 to be known as the 21st Century Health Information Technology (HIT) Grant
			 program, to award competitive grants to eligible safety-net health care
			 providers to enable such providers to fully implement VistA or RPMS with
			 respect to the patients served by such providers.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under subsection (a),
			 an entity shall—
					(A)be—
						(i)a
			 public or nonprofit health care provider (as defined in section 254(h)(7)(B) of
			 the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B)), including—
							(I)post-secondary
			 educational institutions offering health care instruction, teaching hospitals,
			 and medical schools;
							(II)a community
			 health center receiving a grant under section 330 of the Public Health Service
			 Act (42 U.S.C. 254) or a health center that provides health care to
			 migrants;
							(III)a local health
			 department or agency, including a dedicated emergency department of rural
			 for-profit hospitals;
							(IV)a community
			 mental health center;
							(V)a
			 nonprofit hospital;
							(VI)a rural health
			 clinic, including a mobile clinic;
							(VII)a consortia of
			 health care providers, that consists of 1 or more of the entities described in
			 clauses (i) through (vi); and
							(VIII)a part-time
			 eligible entity that is located in an otherwise ineligible facility (as
			 described in section 5(b); or
							(ii)a
			 free clinic (as defined in paragraph (4); and
						(B)submit to the
			 Board as application at such time, in such manner, and containing such
			 information as the Board may require.
					(2)Non-eligible
			 entities
					(A)In
			 generalAn entity shall not be eligible to receive a grant under
			 this section if such entity is a for-profit health care entity (except as
			 provided for in paragraph (1)(A)), or any other type of entity that is not
			 described in such paragraph, including—
						(i)an
			 entity described in paragraph (1)(A) that is implementing an existing
			 electronic health records system;
						(ii)an
			 entity that is receiving grant funding under the Federal Communication
			 Commission Rural Health Pilot Program;
						(iii)an
			 entity receiving funding for health information technology through a Medicaid
			 transformation grant under title XIX of the Social Security Act (42 U.S.C. 1936
			 et seq.);
						(iv)a
			 private physician office or clinic;
						(v)a
			 nursing home or other long-term care facility (such as an assisted living
			 facility);
						(vi)an
			 emergency medical service facility;
						(vii)a
			 residential substance abuse treatment facility;
						(viii)a
			 hospice;
						(ix)a
			 for-profit hospital;
						(x)a
			 home health agency;
						(xi)a
			 blood bank;
						(xii)a
			 social service agency; and
						(xiii)a
			 community center, vocational rehabilitation center, or youth center.
						(B)Other
			 entitiesAn entity shall not be eligible to receive a grant under
			 this section if such entity is receiving Medicare or Medicaid incentive funding
			 under any of the amendments made by title IV of division B of the American
			 Recovery and Reinvestment Act of 2009.
					(3)PreferenceIn
			 awarding grant under this section the Board shall give preference to applicants
			 that—
					(A)are located in
			 geographical areas that have a greater likelihood of serving the same patients
			 and utilizing interoperability to promote coordinated care management;
			 or
					(B)demonstrate the
			 greatest need for such award (as determined by the Secretary).
					(4)DefinitionIn
			 this subsection, the term free clinic means a safety-net health
			 care organization that—
					(A)utilizes
			 volunteers to provide a range of medical, dental, pharmacy, or behavioral
			 health services to economically disadvantaged individuals the majority of whom
			 are uninsured or underinsured; and
					(B)is a
			 community-based tax-exempt organization under section 501(c)(3) of the Internal
			 Revenue Code of 1986, or that operates as a program component or affiliate of
			 such a 501(c)(3) organization.
					An entity
			 that is otherwise a free clinic under this paragraph, but that charge a nominal
			 fee to patients, shall still be considered to be a free clinic if the entity
			 delivers essential services regardless of the patient’s ability to pay.(c)Use of
			 fundsAn entity shall use amounts received under a grant under
			 this section to fully implement the VistA or RPMS with respect to the patients
			 served by such entity. Such implementation shall include at least the
			 meaningful use (as defined by the Secretary of Health and Human Services) of
			 such systems, including any ongoing updates and changes to such
			 definition.
			(d)Term and
			 renewalA grant under this section shall be for a period of not
			 to exceed 5 years and may be renewed, as determined appropriate by the Board,
			 based on the achievement of benchmarks required by the Board.
			(e)Annual
			 reporting
				(1)By
			 granteesNot later than 1 year after the date on which an entity
			 receives a grant under this section, and annually during each year in which
			 such entity has received funds under such grant, such entity shall submit to
			 the Board a report concerning the activities carried out under the
			 grant.
				(2)By
			 BoardNot later than 2 years after the date of enactment of this
			 Act, and annually thereafter, the Board shall submit to the appropriate
			 committees of Congress a report concerning the activities carried out under
			 this section, including—
					(A)a description of
			 the grants that have been awarded under this section and the purposes of such
			 grants;
					(B)specific
			 implementation information with respect to activities carried out by
			 grantees;
					(C)the costs and
			 savings achieved under the program under this section;
					(D)a description of
			 any innovations developed by health care providers as a result of the
			 implementation of activities under this grant;
					(E)a description of
			 the results of grant activities on patient care quality measurement (including
			 reductions in medication errors and the provision of care management);
					(F)a description of
			 the extent of electronic health record use across health care provider
			 settings;
					(G)a description of
			 the extent to which integration of VistA and RPMS with Medicaid and State
			 children's health insurance program billing has been achieved; and
					(H)any other
			 information determined necessary by the Board.
					(f)Annual
			 auditsThe Comptroller General of the United States shall
			 annually conduct an audit of the grant program carried out under this section
			 and submit the results of such audits to the Board and the appropriate
			 committees of Congress.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section—
				(1)$2,000,000,000 for
			 each of fiscal years 2010 and 2011; and
				(2)$1,000,000,000 for
			 each of fiscal years 2012 through 2014.
				5.21st Century
			 Health Information Technology Demonstration Program for Ineligible
			 Entities
			(a)In
			 generalThe Board may use not to exceed 10 percent of the amount
			 appropriate for each fiscal year under section 4(g) to award competitive grants
			 to eligible long-term care providers for the conduct of demonstration projects
			 to implement VistA or RPMS with respect to the individuals served by such
			 providers.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under subsection (a),
			 an entity shall—
					(A)be a—
						(i)nursing home or
			 other long-term care facility (such as an assisted living facility);
						(ii)a
			 hospice; or
						(iii)a
			 home health agency; and
						(B)submit to the
			 Board as application at such time, in such manner, and containing such
			 information as the Board may require, including a description of the manner in
			 which the applicant will use grant funds to implement VistA or RPMS with
			 respect to the individuals served by such applicant to achieve one or more of
			 the following:
						(i)Improve care
			 coordination and chronic disease management.
						(ii)Reduce
			 hospitalizations.
						(iii)Reduce patient
			 churning between the hospital, nursing home, hospice, and home health
			 entity.
						(iv)Increase the
			 ability of long-term care patients to remain in their homes and
			 communities.
						(v)Improve patient
			 completion, and provider execution, of advance directives.
						(2)NoneligibilityAn
			 entity shall not be eligible to receive a grant under this section if such
			 entity is receiving Medicare or Medicaid incentive funding under any of the
			 amendments made by title IV of division B of the American Recovery and
			 Reinvestment Act of 2009.
				(c)Use of
			 fundsAn entity shall use amounts received under a grant under
			 this section to implement the VistA or RPMS with respect to the individuals
			 served by such entity. Such implementation shall include at least the
			 meaningful use (as defined by the Secretary of Health and Human Services) of
			 such systems, including any ongoing updates and changes to such
			 definition.
			(d)DurationA
			 grant under this section shall be for a period of not to exceed 3 years, as
			 determined appropriate by the Board.
			(e)ReportingThe
			 Board, as part of the report submitted under section 4(e)(2), shall provide
			 comprehensive information on the activities conducted under grants awarded
			 under this section.
			
